—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 22, 2001, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s belated request for an adjournment to secure the attendance of a witness (see People v Singleton, 41 NY2d 402; People v Foy, 32 NY2d 473). The defendant failed to act diligently in identifying and locating the witness (see People v Washington, 285 AD2d 482; People v Savareese, 258 AD2d 484; People v Blasini, 253 AD2d 886).
The court properly refused to charge the jury on the defense of justification since no reasonable view of the evidence supported this defense (see People v Butts, 72 NY2d 746; People v Watts, 57 NY2d 299; People v Collins, 290 AD2d 457, lv denied 97 NY2d 752; People v Long, 259 AD2d 634). O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.